Citation Nr: 0117822	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  98-10 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for spondylolisthesis, 
including as secondary to service-connected residuals of 
right femur fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to November 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which, inter alia, found no new and material evidence, 
adequate to reopen the claim for service connection for 
spondylolisthesis had been submitted.  A notice of 
disagreement was received in June 1997; a statement of the 
case was issued in June 1998; and a substantive appeal was 
received in June 1998.  The veteran and his spouse testified 
at a hearing before the undersigned via videoconference in 
May 2001.

The Board further notes that in the April 1999 rating 
decision, the RO found that new and material evidence had 
been submitted with regard to the veteran's claim for service 
connection for spondylolisthesis, pursuant to the decision by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1336 (Fed. Cir. 
1998). The Board agrees with this holding and thus will 
address the merits of the veteran's claim. 

In March 2001, the Board remanded the instant claim for the 
scheduling of a hearing before a Member of the Board via 
videoconference.  As noted above, a hearing was conducted 
before the undersigned in May 2001. 

 


FINDINGS OF FACT


1. The record contains clear and unmistakable evidence that 
spondylolisthesis is a congenital or developmental 
condition, and existed, albeit asymptomatically, prior to 
the veteran's active military duty.  

2. The veteran's spondylolisthesis was aggravated by his 
altered gait and shortened right leg, as a result of the 
right leg fracture sustained in an automobile accident 
during service.  


CONCLUSION OF LAW

Spondylolisthesis was aggravated by the service-connected 
residuals of the veteran's right femur fracture.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 1991 & Supp. 2000); VCAA, 
Pub. L. No. 106-576, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304(b), 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's enlistment examination in November 1960 showed 
no abnormalities of the spine.  The veteran was involved in 
an automobile accident in August 1962 and suffered a fracture 
of his right femur, fractured left thumb, fractured sternum, 
and multiple lacerations and contusions.  The veteran's 
separation medical examination in October 1964 revealed no 
abnormalities of the spine.  Orthopedic examination at 
separation noted that the veteran had a good gait with no 
loss of right leg length.  

Private X-ray examination in August 1965 showed normal lumbar 
lordosis, no evidence of compression or fracture of the 
vertebral bodies and spondylolysis with a first-degree 
spondylolisthesis.  

A VA examination was conducted in November 1965, and the 
veteran reported that his back bothered him since service.  
The veteran also reported that he sustained an injury to his 
back in the August 1962 automobile accident.  The examiner 
noted no limitation of motion of the back and no muscle 
spasm, but did report that the right hip was approximately 
one inch lower than the left.  The examiner deferred 
diagnosis of the lumbosacral spine until December 1965 when a 
diagnosis of spondylolisthesis at L5 was reported.  

By rating decision in December 1965, the RO denied service 
connection for spondylolisthesis as a constitutional or 
development abnormality.  Although the record contains notice 
of an award pursuant to this rating decision, the record 
does not contain any notice to the veteran of the decision 
with regard to spondylolisthesis.  The Board notes that in 
this rating decision, the RO also granted service connection 
for residuals of a fracture of the right femur.  

At a VA examination in June 1975, the veteran reported severe 
backaches.  The examiner noted that the veteran had a varying 
gait, at times with a list to the right.  The examiner also 
noted that the right lower extremity was one-inch shorter 
than the left.  

The record contains treatment records from E.J.R., M.D., who 
began seeing the veteran for a second opinion in October 
1990.  The veteran complained of significant lower back pain, 
greater on the right than the left, with radiation down the 
legs.  Physical examination revealed fairly good range of 
motion and tenderness over the sacroiliac joint.  Dr. E.J.R. 
noted abnormal X-ray findings showing sacroiliac changes 
suggesting spondyloarthritis.  

Magnetic resonance imaging in May 1989 showed Grade I 
spondylolisthesis L5 on S1, degenerative disk disease at L5-
S1, and degenerative changes about the iliac joint.  

VA outpatient treatment record from March 1990 noted 
complaints of pain in the right lower lumbar region.  
Physical examination showed that the veteran right leg was 
one inch shorter than the left.  The physician provided an 
assessment of mechanical lumbosacral sprain secondary to 
inequality of the lower limbs.  X-ray examination at that 
time revealed pars interarticularis defect with the 
Grade I spondylolisthesis.  The veteran was seen again later 
in March 1990 and the physician stated that the right 
sacroiliac joint pain may be secondary to the veteran's 
shortened leg.  

The veteran was seen in November 1990 by F.K.C., M.D., and 
reported complaints of right leg pain and lower back pain 
since an automobile accident in February 1989.  Dr. F.K.C. 
recommended root decompression without fusion for treatment 
of the veteran's condition.  Surgery was performed in 
December 1990, with a discharge diagnosis of 
spondylolisthesis with S1 radiculopathy.  On follow-up in 
February 1991, Dr. F.K.C. noted the possibility of recurrence 
of the back pain and other symptomatology.

A VA outpatient treatment record in April 1992 noted 
complaints of right back pain radiating into the leg.  An 
assessment of right sacroiliitis probably secondary to leg 
length discrepancy from femur fracture was reported.  

By rating decision in November 1992, the RO granted service 
connection for right sacroiliitis with degenerative changes 
with an evaluation of 10 percent, effective from April 9, 
1992.  

The veteran again had surgery in June 1993 with spinal 
fusion.  The veteran developed an infection at the operative 
site and follow-up operation was performed in July 1993 with 
a diagnosis of osteomyelitis.  

The veteran was hospitalized in June 1996 with a diagnosis of 
lower back pain with right lower extremity radiculopathy.  A 
fusion of L4 to S1 was performed during hospitalization.  

By letter, dated in September 1996, the chief of the 
orthopedic section at the VA medical center (MC) stated that 
the veteran's spondylolisthesis existed when the veteran 
entered military service, although it was not diagnosed at 
that time.  The physician noted that spondylolisthesis is not 
detected on routine physical examinations.  The physician 
opined that the veteran's condition became symptomatic and 
the degenerative changes developed over a thirty-year period 
and resulted in the first operation in 1993.  The physician 
stated that the suspected cause of the spondylolisthesis was 
not a traumatic episode, but a developmental episode.  The 
physician concluded that, "the subsequent trauma then led to 
the development of the symptoms."  

The record includes a VA outpatient treatment record, dated 
in October 1996.  It is unclear from the record itself, who 
the author of the record was.  The report states that, 
"Having a shorter [right] leg may have contributed to 
[increased] degeneration of [the veteran's] 
spondylolisthesis."  The Board notes that the record 
contains numerous VA outpatient treatment records noting 
ongoing treatment for back complaints with diagnoses of 
chronic lower back pain, lumbar stenosis, and degenerative 
disk disease at L5-S1.  The record also contains private 
medical records noting the veteran's ongoing back disorder.  
The Board has considered and review all of these records, but 
specifically notes here only those records that have provided 
an opinion as to the etiology of the veteran's 
spondylolisthesis or other back disorder.  

A VA examination was conducted in November 1996, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported injury in 1961, resulting in fracture of the 
right femur with subsequent shortening of the right leg.  
The examiner noted that the veteran's right leg was 11/4 inches 
shorter than the left, and that the veteran had a moderate 
limp.  The examiner stated that the right sacroiliitis and 
associated degenerative changes were not causally related to 
the femur injury or any of the other injuries, but were 
rheumatoid type disease.  

The veteran was again hospitalized in May 1997 with a failed 
union of L5-S1 and chronic lower back pain and numbness in 
the right lower extremity.  A fusion was again performed, 
with a post-operative diagnosis of pseudoarthrosis of lumbar 
fusion with instability.  

By letter, dated in June 1997, M.O., M.D., stated that the 
veteran had been a patient at her facility since 1987 for 
chronic back pain "related to an uneven gait and arthritic 
condition of his right hip and knee."  Dr. M.O. noted that 
spondylolisthesis may be a constitutional/developmental 
abnormality, but that the 1961 accident may have resulted in 
"minor insult" to the lumbar vertebrae.  The veteran 
reported that the 1961 accident was the only traumatic event 
in his life.  Dr. M.O. stated that the veteran's limp was 
"directly related and contributed to the low back problem 
suffered by this patient which ultimately resulted in the 
need for nerve root decompression and subsequently, lumbar 
fusion in which two attempts to fuse failed."  

A VA examination was conducted in November 1997, and the 
examiner noted review of the veteran's claims file and 
medical file.  The examiner also noted that he had previously 
seen the veteran in November 1996.  The veteran reported 
daily pain with no radiation to the lower extremities.  A 
history of onset of lower back pain approximately ten years 
prior to examination, with gradual onset without injury was 
noted.  The veteran denied weakness or incoordination, but 
stated that his lower back pain increased if he was in any 
position for over an hour.  On physical examination, the 
examiner noted a limp on the right.  

The examiner reported that the veteran's low back condition 
was due to his pre-existing spondylolysis/spondylolisthesis 
of the lumbar spine, with no injury to the low back during 
military service.  The veteran's low back condition was a 
progression of his pre-existing low back condition and was 
unrelated and not causally due to the service-connected right 
femur fracture.  The examiner further stated that the low 
back condition was not aggravated by the service-connected 
right femur disability.  

In his VA Form 9, substantive appeal, received in July 1998, 
the veteran stated that, regardless of the origin of the 
spondylolisthesis, the service-connected right femur fracture 
caused a limp that resulted in back and hip problems and 
weakened his back.  

The veteran was hospitalized in December 1999 with a 
diagnosis of lumbar spondylolysis with radiculopathy and 
failed back syndrome.  A repeat fusion was performed at L4-
S1.  

At the May 2001 hearing before the undersigned, the veteran 
testified that he was first diagnosed with spondylolisthesis 
in 1965 during a physical examination for employment.  The 
veteran stated that the physician informed him at that time 
that he would have problems due to his limp.  Transcript p. 
3.  The veteran reported that he had no back symptoms prior 
to his military service and no pre-service diagnosis of 
spondylolisthesis.  Transcript p. 4.  

The veteran testified that he fractured his right leg in a 
motor vehicle accident during service.  Transcript p. 5.  He 
stated that his physicians had informed him that his limp due 
to his shortened right leg probably caused his back problems.  
Transcript p. 8.  The veteran's spouse testified that she had 
been married to the veteran for 37 years and from 1963 
through 1989 the veteran was "able to do anything he needed 
to do," and never complained of any back pains.  
Transcript p. 9.  She stated that the veteran began to have 
aching in his back in the late 1980s and first sought 
treatment in 1989.  Transcript p. 10.  

The Board notes that the veteran has the following 
adjudicated service-connected disabilities:  right femur 
fracture with associated patellofemoral arthritis with a 
20 percent evaluation; left thumb fracture with a 10 percent 
evaluation; severed flexor tendons of the left little finger 
with a 10 percent evaluation; right sacroiliitis with 
degenerative changes with a 10 percent evaluation; left knee 
strain with degenerative arthritis with a 10 percent 
evaluation; degenerative arthritis of the right hip with a 10 
percent evaluation; residuals of a sutured wound of the 
anterior chest with a noncompensable evaluation; and post-
operative scar of the left forearm with a noncompensable 
evaluation.  The Board notes such, as the veteran is claiming 
that his spondylolisthesis was a result of service or was 
aggravated by his service-connected disabilities of the lower 
extremities.  


II. Analysis

On November 9, 2000, the President signed into law the VCAA.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of VA to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, as well as VA outpatient treatment 
records, private medical records, and opinions of private 
physicians.  Significantly, no additional pertinent evidence 
has been identified by the veteran.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
spondylolisthesis, as well as the necessity for new and 
material evidence to reopen a previously denied claim.  The 
discussions in the rating decision, statement of the case, 
and supplemental statement of the case have informed the 
veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met. 

Under the circumstances of this case where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The record includes numerous VA outpatient treatment records, 
VA examinations, private physician's opinions, statements 
from the veteran, and testimony by the veteran and his spouse 
at a hearing have been added to the record.  These records 
include the opinions by the chief of the orthopedic section 
of the VAMC indicating that subsequent trauma led to the 
development of symptoms of the veteran's spondylolisthesis.  
The only trauma noted by that physician is the inservice 
motor vehicle accident.  Further, the record now contains a 
VA outpatient treatment record from October 1996 attributing 
degeneration of the veteran's spondylolisthesis to his 
shortened right leg.  Finally, the veteran has also submitted 
the June 1997 opinion of Dr. M.O. stating that the veteran's 
limp contributed to his low back problems and resulted in the 
need for surgery. 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2000).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (Court) 
has held that compensation can be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen, 7 Vet. App. at 448-449.

Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The burden 
of proof is on the government to rebut the presumption of 
sound condition upon induction by showing that the disorder 
existed prior to service, and if the government meets 
this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).

Spondylolisthesis was not noted on the veteran's enlistment 
examination in November 1960, nor was such noted at any time 
during the veteran's service.  Spondylolisthesis was first 
noted on X-ray examination in August 1965, nine months after 
the veteran's discharge from service.  The Board notes that 
spondylolisthesis is not one of the conditions, for which 
service connection may be awarded on a presumptive basis if 
diagnosed to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  The 
medical professionals are uniform in the opinion that 
spondylolisthesis is a congenital disorder.  The Board finds 
that the record contains clear and unmistakable evidence that 
the veteran's spondylolisthesis was a congenital condition 
and existed, although asymptomatic, prior to his enlistment 
and service.

The veteran has conceded that his spondylolisthesis may be a 
condition that existed prior to service, but contends that 
his motor vehicle accident during service and/or his service-
connected right leg injury resulted in aggravation of this 
pre-existing condition.  The Board notes that the veteran's 
left knee disability, right hip disability, and right 
sacroiliitis have previously been awarded service connection 
as secondary to the right leg injury, including the abnormal 
gait as a result of shortening of the right leg.  

As noted above, the record contains three opinions by 
physicians indicating that the veteran's spondylolisthesis 
was related to his limp, shortened right leg and/or trauma 
during service.  In September 1996, the chief of orthopedic 
medicine at the VAMC, although noting that the 
spondylolisthesis was not caused by the traumatic episode, 
indicates that subsequent trauma led to the development of 
symptoms.  The only trauma noted by the physician was the 
motor vehicle accident during service.  Another VA outpatient 
treatment record in October 1996 noted that the veteran's 
shortened right leg contributed to the degeneration of his 
spondylolisthesis.  Finally, Dr. M.O., who noted treatment of 
the veteran at her facility for ten years, indicated that the 
veteran's chronic back pain was related to an uneven gait and 
arthritic condition of his right hip and knee.  Dr. M.O. 
further specifically opined that the veteran's limp was 
"directly related" to the low back problem.  

The VA examiner in November 1997, after review of the 
veteran's medical records and claims file reached the 
opposite conclusion.  The examiner concluded that 
the veteran's low back disorder was not aggravated by the 
service-connected right femur condition, and that the current 
condition of the veteran's back was due to progression of the 
pre-existing spondylolisthesis.  The Board first notes that 
such categorical finding is not particularly plausible in 
this case, in light of the fact that the veteran has 
developed disabilities of his left lower extremity, further 
disabilities of the right lower extremity, and a separate 
back disability due to his altered gait and shortened right 
leg.  These conditions have already been granted service 
connection.  The Board further notes that the physician who 
performed the November 1997 examination was the same 
physician who performed the November 1996 examination, which 
found that the veteran's sacroiliitis and degenerative 
changes was not related to the service-connected 
disabilities.  This condition had previously been granted 
service connection based on treatment records, effective in 
April 1992.

In addition, the veteran began to complain of lower back pain 
in November 1965, on year after discharge from service, and 
the medical records show ongoing treatment and complaints 
since that time.  The medical records do not support the 
history of no complaints of ten years after service, as noted 
by the examiner in November 1997.  

The Board does note that, since service, the veteran has been 
involved in, at least, two motor vehicle accidents, in 
February 1989 and October 1997.  However, evidence of such 
further trauma does not preponderate against the opinions 
cited above.  Notably, Dr. M.O. had been treating the veteran 
since before the first of these accidents for lower back 
pain.  Although Dr. M.O. did not note the February 1989 motor 
vehicle accident, she attributed the veteran's current back 
condition to his limp and not to any specific inservice 
trauma.  

The Board finds that the opinion of the VA examiner, 
particularly in light of inconsistencies with previous 
findings of other physicians and previous adjudication, 
cannot be given more weight than the evidence in favor of the 
veteran's claim.  As the evidence does not preponderate 
against a finding that the veteran's spondylolisthesis was 
aggravated by his service-connected disabilities, the claim 
is granted. 38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5107 (West 
1991 & Supp. 2000); VCAA, Pub. L. No. 106-576, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.303, 3.304(b), 3.310(a) (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Entitlement to service connection for aggravation of pre-
existing spondylolisthesis is granted.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

